Title: From Thomas Jefferson to Philip I. Barziza, 8 February 1822
From: Jefferson, Thomas
To: Barziza, Philip I.


Dear Sir
Monticello
Feb 8. 22
I recieved yesterday your favor of the 2d and should be very glad to bear witness to any truth which might establish your just claim to the property of your grandmother in this country. but I know nothing of any visit of your grandfather to it before the revolution, and unless you have very positive proof I should doubt it. because I was much in Williamsburg about that time. I should still much more doubt your grandmother’s having ever been here from the time she left us with her father about 1750. until her final return after the revolution. accept my friendly and respectful salutations.Th: Jefferson